RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0734-20
J.E.Y.,

          Plaintiff-Respondent,

v.

D.K.,

     Defendant-Appellant.
_______________________

                   Submitted December 8, 2021 – Decided December 15, 2021

                   Before Judges Gooden Brown and Gummer.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Monmouth County,
                   Docket No. FV-13-1569-20.

                   Pashman Stein Walder Hayden, attorneys for appellant
                   (Dillon J. McGuire, of counsel and on the briefs).

                   Stephan A. Gravatt, attorney for respondent.

PER CURIAM
      We have been advised that this matter has been amicably resolved and the

parties have stipulated to the dismissal of this appeal. Accordingly, the appeal

is dismissed with prejudice and without costs.

      Dismissed.




                                                                          A-0734-20
                                       2